Title: To Benjamin Franklin from Jean de Neufville & fils, 17 June 1779
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


High Honourable Sir!
Amstdm the 17 June 1779.
The spirit for the American caúse beginns to revive here, and may be I feel the more impulse for this manner of thinking, which hath been always so agreable to me as we enjoi’d many Conversations on true liberty with Mr Van der Capellen Mr. Dúmas and severall American Gentlemen, among which, one introdúces himself every where with proposalls, after having claimed with ús some intelligence with Yoúr Excellency and desiring me some days ago to cover a Letter, for which we begg pardon again as Mr. Dúmas told ús he should be of no fúrther notice to ús as that of an American intitled to general politeness.
Having consulted different people here on the manner in which the Loan for Congress might be best proposed, Your Excellency will give me leave to join to this present the following papers as An aúthorisation on yoúr Excellèncy from Generall Congress.
An order or bond from Yoúr Excellency on ús both dressed in the manner as they should appear in publicq & joint to the Obligation we should give to any particular person for proves we were thereto Aútorised.
Fúrther the particúlar conditions on which yoúr Excellency should give ús permistion to open the loan, and by which she will be so kind as to aprove of the prescribed form, the terms are most the same as which were allowed when I had the honoúr of attending and paying my respects to yoúr Excellency at Passy; we charged now those in only 2 per Ct. at the end of the loan or the repayment recd besides the 10 per Ct. allowed to ús 2 per Ct. more, this we were adviced to ask for, in the present circúmstances as we will be obliged to allow perhaps greater gratifications to have a sufficient qúantity of subscribers; and we were flatterd and so we hope that before the Aútorisation from Congress should retúrn we may obtain the two Million. Accomplish’d even will we say to anyone that in a Countrary Case we will desist from opening this loan, offering the same to some particular persons bútt Conditionaly, and not attempting to offer it before we saw occasion to fulfill one Million as it is expressed in the third paper, this is the Only Safe way for the honoúr of yoúr Excell: and of Congress; so we may flatter oúr Selfs that she will be convinced intirely of oúr trúe Zeal to serve the American Caúse; May we now begg yoúr Excellency to pay some attention to the forms we proposed, as we were required to have this stiled before ever any body should intent to subscribe, and to give ús her reflexions, in case any thing might occúrr which was not intirely to her liking and Could be alter’d. And which perhaps after we were inform’d there of, could be illucidated by Mr. Dúmas, who intends to pay his complimts. in short to Yr. E: and so we hope to bring it soon to some Conclúsion, at least what can be done safe all honoúr and with the utmost care for the Credit of America will be menaged with a trúe Zeal.
As we have employed some time ago oúr time in the American intrest oút of a spirit for Liberty and Patriotism Mr. Dúmas seeing that we were Concernd in that Trade(?) advised us that we should write to Congress, and as there will be some body we used who should do the búsiness and meddle him self with some matters that might offer either in trade or Navigation that we should offer oúr services to Congress, that she might give us a Caracter withoút any [illegible] as Commissioners for trade and Navigation and Treasúrers for Generall Congress and every private state of the Thirteen United States of North America, so may we begg Y. E. to write Likewise in oúr favoúr on this head; and Certainly there is no doubt when circúmstances grow more favoúrable in the futúre bútt what we have done and are promoting still for as múch as it lays in Any ones power for the intrest of America may consist in such Connections to ús as were always Cheafly of oúr department and this would perhaps and very likely be highly despúted to ús as soon as a reverse of State matters may change all oúr Tory hoúses in Whighs for the Sake of intrest; This however we are to wish should not be farr off; the generall Caúse will Always prevail with ús on private intrest. Mr Dúmas however doth not mention this in his Annexed Letter; bútt we hope he’ll give in short to Y: E the same reasons for it on oúr side, and that Y E. may approve there of, as we will be able at the same time to act the parts of Consúls Agents of what fr. [foreign?] trade might be reqúired, and oúr Mercatile Commission would be oúr Salary.
One thing again remains to observe aboút the loan, we certainlÿ without the subscription or engagement we intend to pursúe will have occasion as we have already a few of private persons who might have money without employ; and should desire to offer it before the loan could Admitt paying intrest, in the manner as we múst propose it for the Sake of delicacy; we are in hopes Y E. will allow ús the facúlty of receiving those summs of money and to pay intrest for, of which be it múch or little we would directly Acquaint Y E with Further oúr intimate intelligence with Mr. Van Berckell Mr Van de Capellen & Mr. Dumas, will we doubt not make every thing easy and the intrest of America promoted in oúr City, even through the Whole Republicq, as much as either in the Way of Politicqs or by Trade or any other Connections it should be possible; May the time of the Conclúsion of the Treatÿ be soon coming, it is now in Mr Dumas hands, and only known to those who were there in from the beginning Concerned, That will fire the Union of the Twenty States in Two Republicqs forever.
We Recomand oúr selfs to the obliging frendship of Y:E: with all acknowledgement and Remain with all devoted regard High Honourable Sir! Yoúr Excellencys most Obedient humble Servant
John DE Neúfville & Son
 
Notation: Neufville John & Son 17. June 1779.—
